05/18/2018
                  IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                                Assigned on Briefs April 12, 2018

      JOHN DOE, BY HIS NEXT FRIEND JANE DOE v. BRENTWOOD
                       ACADEMY INC., ET AL

                   Appeal from the Circuit Court for Williamson County
                    No. 2017-435, 2017-472 Deanna B. Johnson, Judge
                         ___________________________________

                               No. M2018-00668-COA-T10B-CV
                            ___________________________________

A Tennessee Supreme Court Rule 10B petition for recusal appeal was filed in this Court
after the trial court denied a motion for recusal. Because the petition for recusal appeal
was not timely filed in accordance with Tennessee Supreme Court Rule 10B, we dismiss
the appeal.


      Tenn. Sup. Ct. R. 10B Interlocutory Appeal as of Right; Appeal Dismissed

ARNOLD B. GOLDIN, J., delivered the opinion of the Court, in which ANDY D. BENNETT
and THOMAS R. FRIERSON, II, JJ., joined.

Justin Gilbert, Chattanooga, Tennessee, for the appellant, Jane Doe.

Darrell Townsend, Nashville, Tennessee, for the appellant, Justin Gilbert.1

Thomas Anthony Swafford and Lucian T. Pera, Nashville, Tennessee, Tara L. Swafford
and Elizabeth G. Hart, Franklin, Tennessee, for the appellees, Buddy Alexander, Nancy
Brasher, Brentwood Academy, Inc., Lyle Husband, Curt Masters, and Mike Vazquez.

Elizabeth A Russell, Franklin, Tennessee, for the appellees, KM1, KM2, and CM.

Edward P. Silva, Franklin, Tennessee, for the appellees, BD, ED, and CD.



        1
          The recusal motion filed in the trial court was asserted on behalf of attorney Gilbert’s client and
attorney Gilbert himself. Although it is not completely clear, attorney Gilbert evidently sought recusal in
his personal capacity due to the entry of a show cause order by the trial court that was directed against
him as a respondent.
Philip D. Irwin and Marie T. Scott, Nashville, Tennessee, for the appellees, JG, DG, and
RG.

                                        OPINION

        This appeal, which follows the Williamson County Circuit Court’s denial of a
recusal motion, is governed by Tennessee Supreme Court Rule 10B. Under that rule, if a
trial court judge enters an order denying a motion for the judge’s disqualification or
recusal, a party is entitled to an “accelerated interlocutory appeal as of right.” Tenn. Sup.
Ct. R. 10B, § 2.01. Such an appeal is effected by the filing of a petition for recusal
appeal in the appropriate appellate court “within twenty-one days of the trial court’s entry
of the order.” Tenn. Sup. Ct. R. 10B, § 2.02. It should be noted that this time period for
filing a petition for recusal appeal is jurisdictional and cannot be extended. Tenn. Sup.
Ct. R. 10B, § 2.08.

        In this case, because the trial court’s order denying the motion for recusal was
entered on March 20, 2018, a petition for recusal appeal should have been filed in this
Court on or before April 10, 2018. However, the instant petition for recusal appeal was
not filed until April 11, 2018. Given the jurisdictional mandate in Tennessee Supreme
Court Rule 10B section 2.02, we lack subject matter jurisdiction over the belatedly-filed
petition. Accordingly, this appeal is dismissed. The case is remanded for such further
proceedings as may be necessary and consistent with this Opinion.


                                                  _________________________________
                                                  ARNOLD B. GOLDIN, JUDGE




                                            -2-